Citation Nr: 0935550	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and/or service-
connected diabetes mellitus.

3.  Entitlement to service connection for headaches, to 
include as secondary to head trauma.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
(The claims file was subsequently transferred to the 
jurisdiction of the Huntington, West Virginia RO.)  In 
November 2006, the Veteran's claim was returned for further 
development, and the case was returned to the Board for 
further appellate review.  

The issues of entitlement to service connection for a seizure 
disorder (on the merits) and headaches are addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  A BVA decision dated in June 1992 most recently continued 
the denial of service connection for a seizure disorder.

2.  The additional evidence submitted since the June 1992 
decision relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service, a service-
connected disability, or exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  The June 1992 BVA decision denying service connection for 
a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence obtained since the June 1992 decision is new 
and material, and the claim for service connection for a 
seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hypertension was not incurred or aggravated during active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2001, August 2004, and January 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Seizure Disorder

The Veteran has continued to contend that his seizure 
disorder had its onset in service.  This claim has previously 
been considered and denied by the RO and the BVA.  Initially, 
in February 1973, the RO denied service connection for a 
seizure disorder, as it was found to preexist service and was 
not aggravated by service.  The Veteran did not appeal the 
decision, and as such, it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  This was again confirmed in 
subsequent rating decisions dated in August 1990 and November 
1990.  Upon BVA review in June 1992, the Board determined 
that new and material evidence had been received to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for a seizure disorder, but denied the 
claim on the merits.  The Veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Board's June 1992 decision is final.

Pursuant to an application submitted in December 2000, the 
Veteran sought to reopen his previously denied claim of 
entitlement to service connection for a seizure disorder.  
Generally, where prior BVA decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1992 decision, the evidence of record 
included, the Veteran's service treatment records (STRs), 
post-service private treatment records reflecting treatment 
for seizure disorder, and a January 1973 VA examination.  At 
the time of that decision, the Veteran had contended that his 
seizure disorder did not preexist service.  Of note, the 
Veteran was discharged from service due to a preexisting 
seizure disorder.  The post-service private treatment records 
did not show that the Veteran's disorder had its onset in 
service or had been aggravated during service.  

Evidence of record received since the June 1992 Board 
decision includes, post-service treatment records that were 
not previously considered, statements from the Veteran and 
his mother indicating that he never had a seizure disorder 
prior to service, VA treatment records, dated from February 
2001 to September 2005, and the June 2006 hearing transcript.

The post-service private treatment records, dated from June 
1993 to October 2001, reflect treatment for a seizure 
disorder.  These records, however, do not show that the onset 
of his seizure disorder was during service, nor did they 
indicate that service had aggravated his seizure disorder.  
An August 1999 neurological evaluation reflected the 
Veteran's reported history that he experienced a head injury 
in service that caused his seizure disorder.  

In September 2001, the Veteran underwent a VA neurology 
consultation.  He reported having the onset of his seizure 
disorder during service in 1969.  The Veteran alleged that 
during and attack and firefight, he was thrown from a jeep 
following an explosion.  He recalled being told that he had a 
grand mal seizure and was transferred to Osaka, Japan before 
returning to the U.S. for treatment.  He indicated that he 
was medicated the whole time and could not remember what 
medication he was put on.  

In the Veteran's May 2003 Substantive Appeal, he indicated 
that he had a head injury while stationed in Vietnam 
following being thrown from a jeep.  He was unsure why the 
treatment records were not associated with his STRs.  In his 
June 2006 hearing, had admitted that he suffered a head 
injury prior to service, but he reported that his seizure 
disorder did not preexist service.  

In a letter received in November 2006, the Veteran's mother 
indicated that prior to service, the Veteran never 
experienced a seizure.  She indicated that she first became 
aware of her son's seizure disorder while visiting him in a 
Baltimore hospital following return from Vietnam.  

The Board finds that the November 2006 letter from the 
Veteran's mother constitutes new and material evidence.  This 
evidence is new as it was not before agency decision makers 
when deciding the original claim, and it is material because 
it speaks to an unestablished fact necessary to substantiate 
the claim.  Specifically, the Veteran was originally denied 
service connection for a seizure disorder as it preexisted 
service and was not aggravated thereby.  The Veteran's mother 
indicated that she did not recall the Veteran ever 
experiencing a seizure prior to visiting her hospitalized son 
during service.  The Board notes that the credibility of this 
new and material evidence is presumed only for purposes of 
reopening the claim.  Therefore, the Veteran's previously 
denied claim of service connection for a seizure disorder is 
reopened.  However, the Board is also of the opinion, as will 
be explained in REMAND portion of the decision below, that 
additional development is necessary before addressing this 
claim on the merits.

Hypertension

The Veteran essentially contends that his hypertension was 
either directly related to service or secondarily related to 
herbicide exposure and/or his service-connected diabetes 
mellitus.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
a veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Turning to the evidence, the Veteran's STRs are devoid of 
treatment for high blood pressure or a diagnosis of 
hypertension.  Following service, it appears that the Veteran 
was first clinically diagnosed as having hypertension in 
January 1994.  The subsequent private treatment records 
reflect continued treatment for hypertension, but no mention 
of any link between the Veteran hypertension and his period 
of service, his diabetes mellitus or Agent Orange exposure.  

In January 2004, the Veteran underwent a VA examination 
regarding his hypertension.  The Veteran reported the 
discovery of his hypertension was during a routine 
examination for diabetes mellitus in 1990, and he reported 
being on medication to treat his hypertension since then.  He 
was diagnosed as having hypertensive vascular disease.  The 
examiner opined that the Veteran's hypertension was not 
aggravated or worsened by his diabetes mellitus.  

In April 2005, the Veteran underwent another VA examination 
for his hypertension.  At this examination, the Veteran 
reported a diagnosis of high blood pressure more than 20 
years prior to the instant examination.  The Veteran was 
diagnosed as having essential hypertension, not caused by his 
diabetes.  In reaching this conclusion, the examiner 
indicated that there is no evidence by laboratory testing 
that his hypertension is secondary to his diabetes.  The 
examiner also found no evidence that the Veteran's diabetes 
mellitus has aggravated his hypertension.  There are no other 
clinical opinions regarding the etiology of the Veteran's 
hypertension.

At his June 2006 hearing, the Veteran testified that he was 
treated for hypertension in 1971 while he was still in 
service and stationed in Pennsylvania.  Later in the hearing, 
he indicated that during service, he was not treated for 
hypertension.  Then he indicated again that he was treated 
for hypertension with medication while stationed in 
Pennsylvania.  However, as indicated above, STRs contain no 
evidence of treatment for high blood pressure or a diagnosis 
of hypertension.  

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for hypertension, to include as 
secondary to diabetes mellitus and/or exposure to Agent 
Orange.  There is no evidence of record to suggest that the 
Veteran's hypertension was diagnosed during service or within 
one year following discharge as it appears that in January 
1994 he was first clinically diagnosed with hypertension.  
The Veteran also recalled being told he had high blood 
pressure in 1990-this too, is many years following 
separation from service.  Further, there is no medical 
opinion of record linking the Veteran's currently diagnosed 
hypertension directly to service.  Also, hypertension has not 
been scientifically associated with the exposure to 
herbicides such as Agent Orange, nor has the Veteran provided 
medical evidence to suggest that his hypertension is due to 
exposure to Agent Orange.  As such, service connection for 
hypertension is denied on a direct and presumptive basis.

Service connection for hypertension is also denied on a 
secondary basis as there is no clinical evidence of record 
linking the Veteran's hypertension to his service-connected 
diabetes mellitus.  In fact, there are two VA medical 
opinions finding no link or aggravation between the Veteran's 
hypertension and his service-connected diabetes mellitus.  

The Board appreciates the Veteran's assertion that his 
hypertension was secondarily related to his service-connected 
diabetes mellitus and/or presumed exposure to Agent Orange.  
The Veteran is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  He is not, however, competent to offer 
a medical opinion as to the diagnosis of hypertension or the 
cause or etiology of his hypertension, as there is no 
evidence of record that the Veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Further, the medical evidence of record found that 
the Veteran's hypertension was unrelated to his diabetes 
mellitus.  Absent a competent medical opinion linking his 
currently diagnosed hypertension to a service-connected 
disability, service connection must also be denied on 
secondary basis.


ORDER

New and material evidence having been received, the claim of 
service connection for a seizure disorder is reopened, and to 
this extent only, the appeal is granted.

Service connection for hypertension is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the remaining issues 
prior to final appellate review.  In that regard, the Board 
notes that the Veteran has essentially contended that he has 
a seizure disorder and headaches secondary to in-service head 
trauma.  As noted in the section above, the Board found that 
new and material evidence had been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a seizure disorder, but finds that further 
procedural and evidentiary development is necessary to 
properly adjudicate the Veteran's claim.  

In its December 2006 remand, the Board requested that the 
RO/AMC specifically request any treatment records from the 
University Hospital in Cleveland, Ohio for the Veteran's 
reported pre-service treatment for a seizure disorder that he 
had reported to service physicians during service.  See STR 
dated March 25, 1971.  This action was not taken.  Because 
the RO/AMC was not fully compliant with the Board's 
instructions, there is potentially relevant outstanding 
treatment records regarding the Veteran's seizure disorder, 
and the current record remains inadequate for adjudicating 
the claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has essentially contended that he did not have a 
seizure disorder prior to service and was involved in a jeep 
attack/explosion that caused head trauma.  The Veteran's STRs 
are devoid of any record of a jeep attack or explosion in 
which the Veteran may have been involved.  He was not noted 
to have a seizure disorder or headaches upon enlistment into 
service.  Discharge examination revealed a finding of 
epilepsy.  In his August 1972 report of medical history at 
discharge, the Veteran denied experiencing any head injury in 
service.  STRs reflect treatment for a seizure disorder, but 
there was no notation as to its relation to an alleged injury 
or attack in service.  The Veteran was noted to have been hit 
in the head with a bat prior to service, and his onset of 
seizures occurred prior to service.  It was also noted in an 
April 1971 STR that the Veteran did not experience recurrent 
seizures upon resuming his anti-seizure medications.  The 
Veteran denied headaches upon follow-up for his seizure 
disorder.

Following service in January 1973, the Veteran underwent a VA 
examination regarding his claimed seizure disorder.  The 
examiner indicated that he could "approve or disprove the 
diagnosis of a seizure disorder," and diagnosed the Veteran 
has having a seizure disorder by history only.  During this 
examination, no mention was made regarding any headaches or 
head trauma incurred in service.  

In an October 1976 private treatment record, the Veteran was 
treated for a mild cerebral concussion with multiple soft 
tissue contusions and a forehead laceration.  The Veteran was 
noted to have been beaten with a lead pipe on his head and 
arms.  Following the beating, he passed out, and awoke with a 
severe headaches and blood running down his face.  The 
Veteran underwent an x-ray of the skull which was normal.  At 
the time of this treatment the Veteran reported a history of 
a seizure disorder that had been diagnosed in service.  There 
were no subsequent records regarding this treatment.  

Private treatment records, dated from June 1989 to October 
2001, reflect treatment for a seizure disorder and a 
diagnosis of epilepsy.  There is, however, no notation as to 
the cause or etiology of the Veteran's seizure disorder.  
Further, there is no treatment for headaches-only complaints 
of sinus-related symptoms.

In August 1999, the Veteran underwent a neurological 
evaluation.  The Veteran had reported seizures with their 
onset following a head wound in Vietnam.  He reported the 
above-noted jeep attack, being unconscious for a half a day, 
and a six-month hospitalization.  

In an April 2001 VA treatment record, the Veteran reported 
head trauma in service with seizures and chronic, daily sinus 
headaches.  In a January 2003, treatment record, however, the 
Veteran denied experiencing headaches.  In a June 2004 VA 
treatment record, the Veteran again denied experiencing 
headaches.  Current clinical records reflect no diagnosis of 
headaches related to the Veteran's alleged in-service injury.  

During his June 2006 hearing, the Veteran indicated that he 
was treated for headaches and seizures during service.  He 
testified that he had never experienced a seizure until 
service, and said that VA may have been confused as the 
Veteran's mother has a history of seizures.  He further 
stated that he did have any problems with passing out while 
in boot camp or jumping school, or anything else in service.  
The Veteran testified that he "probably" had a pre-service 
head injury during a street fight.  He advised that this was 
not anything that stayed with him or caused him subsequent 
problems.  

Upon careful examination of the medical evidence of record, 
the Board finds that a remand is also necessary for a VA 
examination to be scheduled regarding his claims of 
entitlement to service connection for a seizure disorder and 
headaches.  There is some evidence that the Veteran may have 
had a pre-service seizure disorder that was not noted upon 
enlistment.  Additionally, there is evidence that the Veteran 
was treated for seizures during service, and it was noted in 
his STRs that the Veteran reported having a seizure disorder 
prior to service.  Indeed, the Veteran is currently noted to 
have a seizure disorder.  Although it appears that the 
Veteran may not currently experience headaches, he has 
consistently reported experiencing headaches and has 
contended that they are caused by the same incident that 
caused his seizure disorder.  Thus, it is not entirely clear 
whether the Veteran had a seizure disorder that existed prior 
to his service.  If the Veteran did not have a seizure 
disorder that existed prior to his service, it is not clear 
whether the currently diagnosed seizure disorder and claimed 
headaches are related to the symptomatology and treatment 
shown in his STRs.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, the 
RO/AMC should specifically request 
records of treatment the Veteran received 
for a seizure disorder prior to service 
at University Hospital in Cleveland, 
Ohio.  (Such treatment was reported to 
service physicians and is reflected in a 
STR dated March 3, 1971.)

2.  The Veteran should be afforded an 
examination by the appropriate specialist 
to ascertain the nature and etiology of 
any seizure and headache disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and any records of treatment the Veteran 
received for a seizure disorder prior to 
service at University Hospital in 
Cleveland, Ohio, and offer comments, 
clarification and an opinion, as to the 
following questions:

(i)  Does the evidence of record clearly 
and unmistakably show that the Veteran 
had a seizure disorder, which existed 
prior to his entry to service?  Please 
explain what evidence supports you 
conclusion.

(a)  If a seizure disorder did 
exist prior to entry to 
service, did the seizure 
disorder increase in severity 
during service?

(b)  If the seizure disorder 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or 
was the increase in severity 
the natural progression of the 
disorder?

(ii)  If the examiner determines that a 
seizure disorder did not exist prior to 
service, is any currently diagnosed 
seizure disorder causally or 
etiologically related to the 
symptomatology shown in service treatment 
records?

(iii)  If the examiner diagnoses the 
Veteran as having a headache disorder, 
the examiner should also opine as to 
whether any headache disorder is causally 
or etiologically related to service or to 
a service-connected disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. §  4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


